     Case 2:16-cv-00557-WKW-JTA Document 106 Filed 04/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

KIMBERLY GUNN, as                          )
Administratrix of the Estate of            )
Gregory Gunn, deceased,                    )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )      CASE NO. 2:16-CV-557-WKW
                                           )
CITY OF MONTGOMERY and                     )
Aaron Cody Smith, individually             )
and in his official capacity as a          )
police officer for the City of             )
Montgomery,                                )
                                           )
             Defendants.                   )

                               AMENDED ORDER

      The Order entered on April 24, 2020 (Doc. # 105) is AMENDED to clarify

that, pursuant to the parties’ Joint Stipulation of Dismissal with Prejudice (Doc.

# 104), which comported with Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

Plaintiff’s action against both remaining Defendants—Aaron Cody Smith and The

City of Montgomery—has been dismissed with prejudice by operation of Rule 41,

on the terms agreed to and set out by the parties.

      DONE this 29th day of April, 2020.


                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE
